DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 7 (mutatis mutandis), as amended, now recite “corresponding to a maximum intensity during the cardiac cycle such that vascular stripe artifacts are reduced compared to the plurality of images”; however, the instant specification fails to disclose that the vascular stripe artifacts are reduced compared to the plurality of images which would indicate some comparison step to quantify the reduction compared to the plurality of images. In fact, the specification only teaches of “eliminating vascular stripe artifacts associated with pulsatile flow.” Thus, cited limitations amount to new matter.
The dependent claims of the above rejected claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 1 and 7 (mutatis mutandis), as amended, now recite “generating a temporal maximum intensity projection image by tracking an intensity of each pixel across the plurality of images and selecting the pixel having a maximum intensity value across the plurality of images, corresponding to a maximum intensity during the cardiac cycle such that vascular stripe artifacts are reduced compared to the plurality of images”; however, it is unclear what corresponds “to a maximum intensity during the cardiac cycles…” For the purposes of examination, the claim will be interpreted as  “wherein the selected pixel corresponds to a maximum intensity 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US 20140200435 A1; hereinafter “Edelman”) in further view of Liu et al. (US 6505064 B1; hereinafter “Liu”) and in further view of Shin et al. (“Characterization and suppression of stripe artifact in velocity selective magnetization-prepared unenhanced MR angiography,” (13 March 2018), Magn Reson Med. 2018 Nov; 80(5): 1997–2005; hereinafter “Shin”) .
With regards to Claim 1, Edelman teaches of:
A method for imaging a subject (“[A] system and method for producing an image of a vasculature of a subject using a magnetic resonance imaging”; see Edelman Abstract);
applying a radiofrequency pulse to the subject (RF pulse element 200; see Edelman  Fig. 3);
after a quiescent interval (see Edelman element 210 in Fig. 3), performing a radial acquisition (“using a golden angle or pseudo-random radial k-space trajectory, reduces the likelihood that sequentially acquired projections will represent the same phase of the cardiac cycle, thereby further controlling flow artifacts”; see Edelman ¶ [0059]) of a slice in a set of slices (multiple slices in a group of slices is acquire; see Edelman ¶ [0050]) over a duration corresponding to a cardiac cycle of the subject to generate acquisition  data (readout pulse 314 has a duration and thus corresponds to a cardiac cycle, see Edelman FIG. 3);


However, it may appear that Edelman is silent to reconstructing a plurality of images across a plurality of temporal phases from the acquisition data, and generating a temporal maximum intensity projection image by tracking an intensity of each pixel across the plurality of images and selecting the pixel having a maximum intensity value across the plurality of images.
Liu teaches of a system and method for magnetic resonance angiography that improves blood flow time variant effects (see Liu Abstract). In particular, Liu teaches:
reconstructing (Reconstruct step 408, see Liu FIG. 4) a plurality of images across a plurality of temporal phases within the duration (controlling acquisition of data from the Volume of interest in accordance with a cardiac cycle; see Liu Claim 8) from the acquisition data (“[T]he steps 404 and 408 are repeated until at least two Volume representations, each image representation corresponding to different times”; see Liu col. 7, lines 40-45); and
generating a temporal maximum intensity projection image by tracking an intensity of each pixel across the plurality of images and selecting the pixel having a maximum intensity value across the plurality of images (“[I]n the temporal collapsing Step, the time course projection processor 140 assigns the maximum intensity for each spatial position or corresponding Voxel in the plurality of temporally displaced Volume image representations to produce a temporally collapsed 3D image representation”; see Liu col. 7, lines 48-53), corresponding to a maximum intensity during the cardiac cycle (controlling acquisition of data from the Volume of interest in accordance with a cardiac cycle; see Liu Claim 8)
Edelman and Liu are both considered to be analogous to the claimed invention because they are in the same field of MR angiography (MRA). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edelman to incorporate the teachings of Liu to provide a temporally collapsed 3D MIP representation during a cardiac cycle. Doing so would aid in capturing time variant effects such as maximum vessel diameter, blood flow changes, arrival of contrast agents, cardiac cycle effects, fluctuating lumen size, or other dynamics of the blood vessel wall (see Liu co. 7, lines 12-30).
While Modified Edelman does teach of reducing time varying artifacts related to blood flow (see Liu col 2, lines 53-67), modified Edelman does not explicitly teach such that vascular stripe artifacts are reduced compared to the plurality of images. However, Shin does teach of stripe artifact mitigation in MIP reconstructions (see Shin Abstract & FIG. 4) in MR  angiography (see Shin Abstract). In particular, Shin teaches of such that vascular stripe artifacts are reduced compared to the plurality of images (stripe artifact suppression based on cardiac cycle; see Shin pg. 5, ¶ 3-5). 
Modified Edelman and Shin are both considered to be analogous to the claimed invention because they are in the same field of MR angiography (MRA). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Edelman to incorporate the teachings of Shin to provide a reduction in vascular stripe artifacts compared to the plurality of images. Doing so would amount to the use of known techniques to improve similar methods, i.e. flow sensitive artifacts in MR angiography, in the same way, i.e. time varying artifact suppression. 

With regards to Claim 2, wherein applying the radiofrequency pulse to the subject comprises applying in-plane and traveling venous saturation pulses to the subject (in-plane inversion, tracking venous saturation pulse, see Edelman ¶ [0033]).

With regards to Claim 3, wherein applying the radiofrequency pulse to the subject comprises applying a fat-suppression pulse to the subject (fat saturation pulse 214, see Edelman ¶ [0035] & FIG. 3).

With regards to Claim 4, wherein the radial acquisition is configured to image peripheral blood vessels of the subject (“the entire length of the peripheral arteries can be imaged”; see Edelman ¶ [0053]).

With regards to 5, wherein the cardiac cycle comprises an average cardiac cycle of the subject (“an average (subject or baseline average) or other estimate or means for projecting the duration of the subject's cardiac cycle”; see Edelman ¶ [0034]).

With regards to Claim 6, wherein the performing the radial acquisition comprises a golden- angle view angle increment (data is acquired “using a golden angle or pseudo-random radial k-space trajectory”).

With regards to Claim 7, the combination of Edelman & Liu teaches:
a medical imaging system (MRI System 100; see Edelman FIG. 1);
an MRI machine (MRI System 100; see Edelman FIG. 1); and 
a computer system (operator workstation 102; see Edelman FIG. 1) coupled to the MRI machine (see Edelman FIG. 3 for communication interconnections), the computer system comprising: 
a processor (processor 108; see Edelman FIG. 1); and 
a memory coupled to the processor (severs 110, 112, 114; see Edelman FIG. 3 & ¶ [0022], [0028]-[0029]), the memory storing instructions that, when executed by the processor (instructions cause the system to operate corresponding subsystems 118, 120; see Edelman FIG. 3 & ¶ [0022], [0028]-[0029]), cause the computer system to: 
cause the MRI machine to apply a radiofrequency pulse to the subject (RF pulse element 200; see Edelman  Fig. 3);
after a quiescent interval  (see Edelman element 210 in Fig. 3), cause the MRI machine to perform a radial acquisition (“using a golden angle or pseudo-random radial k-space trajectory, reduces the likelihood that sequentially acquired projections will represent the same phase of the cardiac cycle, thereby further controlling flow artifacts”; see Edelman ¶ [0059]) of a slice in a set of slices (multiple slices in a group of slices is acquire; see Edelman ¶ [0050])  over a duration corresponding to a cardiac cycle of the subject to generate acquisition data (readout pulse 314 has a duration and thus corresponds to a cardiac cycle, see Edelman FIG. 3); 
reconstruct (Reconstruct step 408, see Liu FIG. 4) a plurality of images across a plurality of temporal phases within the duration (controlling acquisition of data from the Volume of interest in accordance with a cardiac cycle; see Liu Claim 8) from the acquisition data (“[T]he steps 404 and 408 are repeated until at least two Volume representations, each image representation corresponding to different times”; see Liu col. 7, lines 40-45); and 
generate a temporal maximum intensity projection image by tracking an intensity of each pixel across the plurality of images and selecting the pixel having a maximum intensity value across the plurality of images (“[I]n the temporal collapsing Step, the time course projection processor 140 assigns the maximum intensity for each spatial position or corresponding Voxel in the plurality of temporally displaced Volume image representations to produce a temporally collapsed 3D image representation”; see Liu col. 7, lines 48-53), corresponding to a maximum intensity during the cardiac cycle such that vascular stripe artifacts are reduced compared to the plurality of images (stripe artifact suppression based on cardiac cycle; see Shin pg. 5, ¶ 3-5).
	
With regards to Claim 8, wherein the memory stores instructions that, when executed by the processor, cause the MRI machine to apply the radiofrequency pulse to the subject by applying in-plane and traveling venous saturation pulses to the subject (in-plane inversion, tracking venous saturation pulse, see Edelman ¶ [0033]).

With regards to Claim 9, wherein the memory stores instructions that, when executed by the processor, cause the MRI machine to apply the radiofrequency pulse to the subject by applying a fat-suppression pulse to the subject (fat saturation pulse 214, see Edelman ¶ [0035] & FIG. 3).

With regards to Claim 10, wherein the radial acquisition is configured to image peripheral blood vessels of the subject (“the entire length of the peripheral arteries can be imaged”; see Edelman ¶ [0053]).

With regards to Claim 11, wherein the cardiac cycle comprises an average cardiac cycle of the subject (“an average (subject or baseline average) or other estimate or means for projecting the duration of the subject's cardiac cycle”; see Edelman ¶ [0034]).

With regards to Claim 12, wherein the radial acquisition comprises a golden-angle view angle increment (data is acquired “using a golden angle or pseudo-random radial k-space trajectory”).

Response to Amendment
The amendments of 3 August 2022 to independent claims 1 and 7 are acknowledged.
 

Response to Arguments
Applicant's arguments filed 3 August 2022 have been fully considered but they are not persuasive.
The arguments with respect to Claim 1 and 7 are moot because of a new grounds of rejection necessitated by amendments. 
However, Applicant contends the combination of Edelman and Liu “does not render pending independent claims 1 and 7 obvious.” To support this, Applicant alleges “Liu is silent as to how temporal phases might correspond to a cardiac cycle. Instead, Liu appears to rely on collapsing volumetric data into 2D data” and “[B]y dividing slice data into different temporal phases and finding maximas, the result of the claimed approach is that the composite image generated has fewer vascular stripe artifacts than the unQISS/QISS imaging approaches, such as cited in Edelman.”
The Office respectfully disagrees with Applicants’ contention and reminds Applicant that “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references,” see MPEP § 2145(IV), since Applicant only discussed the deficiencies of Liu and not the combination of Edelman and Liu. Regardless, Liu explicitly teaches in Claim 8 that “controlling acquisition of data from the Volume of interest in accordance with a cardiac cycle” and that the acquisition can be gated according to ECT, (see Liu col. 5, lines 1-3), i.e. within the duration.
Furthermore, Liu teaches that “Current MIP techniques do not include the time variant effect of blood flow behavior, e.g., affected by cardiac cycle…” and that “… algorithms have been developed to increase vessel edge definition, such as reconstruction grid repositioning and various interpolation techniques, such techniques cannot correct inaccuracies due to such time varying effects,” (emphasis added) (see Liu col 2, lines 53-62). Liu goes on teach that “the time varying effects are incorporated into the final projection which overcomes the above-referenced problems and others,” (see Liu col. 2, lines 63-67) which is also reflected in that “[T]he technique also captures other time variant effects, Such as other blood flow changes, arrival and departure of contrast agents, cardiac cycle effects, fluctuating lumen size and other dynamics of the blood vessel wall, and so forth,” (emphasis added) (see Liu col. 7, lines 25-30). While Liu does teach of reducing artifacts related to blood flow changes, Liu does not explicitly teach of reducing vascular stripe artifacts. However, previously cited Shin does as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ASHISH S JASANI/            Examiner, Art Unit 3793                        


/PASCAL M BUI PHO/            Supervisory Patent Examiner, Art Unit 3793